DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a band offset material adjacent to the passing word lines and the isolation regions, the semiconductive material exhibiting a first bandgap and the band offset material exhibiting a second, different bandgap (claim 1); forming a band offset material within openings in a semiconductive material, a bandgap of the band offset material different than a bandgap of the semiconductive material; forming isolation structures comprising an insulative material adjacent to the band offset material within the openings in the semiconductive material (claim 11); a band offset material adjacent to the passing word line; and an isolation structure comprising an insulative material adjacent to the passing word line, the band offset material separating the insulative material from the base material (claim 18) while having the characteristics as recited in claims 1, 11 and 18 respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892